In his petition, Cruthird challenged the applicability of the so-called civil litigation anniversary fee statute, G. L. c. 262, § 4D,1 to cases that were commenced before the effective date of the statute. Cruthird (as a plaintiff) had at least two such cases pending in the Superior Court at the time he filed his petition, and in each case he had moved successfully in the Superior Court to have the fee waived when it was imposed. The single justice denied the G. L. c. 211, § 3, petition without a hearing.
To the extent that Cruthird sought to use his petition to obtain relief in his own two cases, the single justice correctly denied the petition because no relief was needed. The fees had already been waived in both cases by judges in the Superior Court. Insofar as Cruthird sought to use his petition to obtain a declaration that the anniversary fee statute was unconstitutional generally, and purports to pursue the present appeal on that basis, the matter is moot in light of the statute’s repeal.

So ordered.


General Laws c. 262, § 4D, was inserted by St. 2003, c. 26, § 502, effective October 1, 2003, and was repealed by St. 2004, c. 310, § 1, effective July 1, 2004.